Case 1:18-cv-03734-DLI-VMS Document 26 Filed 06/06/19 Page 1 of 4 PageID #: 105




                               GOLDBERG & FLIEGEL LLP
                                   ATTORNEYS AT LAW
                             488 MADISON AVENUE, SUITE 1120
                               NEW YORK, NEW YORK 10022
                                  www.goldbergfliegel.com
                                  www.employmentlaw.nyc

KENNETH A. GOLDBERG                                               TELEPHONE: (212) 983-1077
MICHELE L. FLIEGEL                                                FACSIMILE: (212) 973-9577

                                                   June 6, 2019
BY ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East, 1214 South
Courtroom: 13A-South Wing
Brooklyn, New York 11201

       Re:    Morales et al. v. Fourth Avenue Bagel Boy, Inc. et al.
              18 Civ. 3734 (DLI) (VMS)

Dear Judge Scanlon:

        We represent the Plaintiffs in the above-referenced matter. We have received the
Scheduling Order, dated June 3, 2019, setting a conference for June 19, 2019. We respectfully
request that the conference be adjourned to a different date because I am scheduled for a
mediation on June 19, 2019 in another matter. We are available on June 20 and 21, 2019 if
either date is convenient for the Court. Thank you for Your Honor’s attention to this matter.

                                                   Respectfully submitted,

                                                   /s/ Kenneth A. Goldberg

                                                   Kenneth A. Goldberg
Case 1:18-cv-03734-DLI-VMS Document 26 Filed 06/06/19 Page 2 of 4 PageID #: 106




          EXHIBIT A
Case 1:18-cv-03734-DLI-VMS Document 26 Filed 06/06/19 Page 3 of 4 PageID #: 107




          EXHIBIT B
Case 1:18-cv-03734-DLI-VMS Document 26 Filed 06/06/19 Page 4 of 4 PageID #: 108




          EXHIBIT C
